266 F.2d 823
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO, and Local No. 4372, Communications Workers of America, AFL-CIO, Respondents.
No. 13729.
United States Court of Appeals Sixth Circuit.
May 14, 1959.

Nancy M. Sherman, Washington, D. C. (Jerome D. Fenton, Gen. Counsel, Thomas J. McDermott, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Fannie M. Boyls, Attorney N.L.R.B., Washington, D. C., on brief), for petitioner.
J. R. Goldthwaite, Jr., of Adair & Goldthwaite, Atlanta, Ga. (Kane & Koons, Charles V. Koons, Washington, D. C., on brief), for respondents.
Before SIMONS and ALLEN, Circuit Judges, and CHOATE, District Judge.
PER CURIAM.


1
This cause came on to be heard upon petition of the National Labor Relations Board, pursuant to Section 10(e) of the National Labor Relations Act as Amended, 29 U.S.C.A. § 151 et seq. for enforcement of its order against respondents dated May 1, 1958.


2
An examination of the record in this case, and the consideration of the briefs and the oral argument convinces us that there is substantial evidence to support the Board's finding that the respondents violated Section 8(b) (1) (A) of the National Labor Relations Act, 29 U.S. C.A. § 158, and that the Board's procedure was valid and proper.


3
Respondents complain that paragraph 1 of the Board's order directing respondents to "Cease and desist from in any manner restraining or coercing employees of Ohio Consolidated Telephone Company or any other employer in the exercise of the rights guaranteed in Section 7 of the Act" is too broad. We agree only as respects the use of the words "in any manner" which are, in our opinion, vague and subject to misinterpretation, and therefore we order that these words be stricken from said paragraph 1.


4
We direct that a decree should issue enforcing the Board's order against the respondents, after the aforementioned words "in any manner" are stricken from paragraph 1 thereof.


5
Accordingly, a decree in the usual form may be submitted.